                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

CARLEN A. PILUDU,

               Plaintiff,

v.                                                 Case No.: 2:19-cv-520-FtM-38NPM

CORPORATION TARGET and
SCOTT SOUSA,

              Defendants.
                                          /

                                 OPINION AND ORDER1

       Before the Court is Plaintiff Carlen A. Piludu’s (“Piludu”) Motion to Remand (Doc.

12) and Defendant’s Corporation Target (“Target”) Response in Opposition (Doc. 17).

For the following reasons, the Court grants Piludu’s motion.

       Piludu sues Target for injuries she suffered after slipping and falling in a store.

(Doc. 3). This case started in state court on August 30, 2018. (Doc. 1-4). Target removed

this suit nearly one year later based on diversity jurisdiction. (Doc. 1). In support of its

removal, Target relies on the June 26, 2019 deposition of store manager, Defendant Scott

Sousa (“Sousa”), to show Piludu fraudulently joined him to defeat this Court’s jurisdiction.

(Doc. 1 at 3-5). Piludu now moves to remand, arguing (a) removal was untimely, (b)



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
Target waived its right to remove, and (c) she has pled a viable negligence claim against

Sousa, which tanks Target’s fraudulent joinder claim. (Doc. 12). Although the Court is

not convinced by Piludu’s last two arguments, her first contention – that Target’s removal

was untimely – carries the day.

       28 U.S.C. § 1446(b) governs the timeliness of removal.            Pertinent here, a

defendant may remove a case “within 30 days after receipt by the defendant through

service or otherwise, of a copy of an amended pleading, motion, order or other paper

from which it may first be ascertained that the case is one which is or has become

removable.” 28 U.S.C. § 1446(b)(3). In relying on Taylor Newman Cabinetry, Inc. v.

Classic Soft Trim, Inc., 436 F. App’x 888, 893 (11th Cir. 2011), Piludu argues removal

was untimely because Target delayed taking Sousa’s deposition and thus violated the

removal procedures under 28 U.S.C. § 1446(b). (Doc. 12 at 5-6). The Court agrees with

Piludu.

       In Taylor, the Eleventh Circuit held that a notice of removal was untimely when it

was filed almost six months after the case commenced but was within 30 days of the

deposition of the nondiverse defendant. Taylor, 436 F. App’x at 893. The defendants

argued that it was during the deposition that they first learned of facts contradicting the

allegations in the complaint against the nondiverse defendant. Id. at 892. But the

Eleventh Circuit did not “agree that the deposition was the first time that Defendants could

ascertain that the case was removable on the basis of fraudulent joinder.” Id. at 893. The

Court reasoned that since the nondiverse defendant was an employee of the diverse

defendant, the facts showing fraudulent joinder could have been ascertained through an

affidavit by the employee instead of waiting so long to conduct a deposition. Id. Indeed,




                                             2
the Eleventh Circuit stated, “Defendants were not obligated to wait for the deposition

before removing the case to federal court, nor were they permitted to do so insofar as this

delay violated 1446(b).” Id.

       The facts of this case are even more compelling than those in Taylor because

Target removed this case nearly a year after Piludu filed a complaint in state court. What

is more, Target, as Sousa’s employer, could have pulled the employee’s record a year

ago and learned that Sousa was not present at the store at the time of the alleged tort.

With this information, Target could have filed an affidavit by Sousa to support its

fraudulent joinder claim. It failed to do so. As the Eleventh Circuit held in Taylor, Target

was not permitted to wait to depose Sousa nearly ten months after the filing of the

complaint in order to remove its case to federal court.         Id.   Because of Target’s

inexcusable delay, it did not timely remove this action under 28 U.S.C. § 1446(b). See

id.

       As a final matter, Piludi requests attorney’s fees and costs under 28 U.S.C. §

1447(c). (Doc. 12 at 13). Under 28 U.S.C. § 1447(c), “[a]n order remanding the case

may require payment of just costs and any actual expenses, including attorney fees,

incurred as a result of the removal.” The Court declines to exercise its discretion to award

expenses to Piludu.      Even if Target’s removal was objectively unreasonable as a

procedural matter, the circumstances of this case (strong substantive evidence of

fraudulent joinder but procedural impropriety under 28 U.S.C. § 1446(b)(3)) do not

warrant an award here.

       Accordingly, it is now

       ORDERED:




                                             3
           1. Plaintiff Carlen A. Piludu’s Motion for Remand (Doc. 12) is GRANTED.

           2. Plaintiff’s request for attorney’s fees and costs (Doc. 12 at 13) is DENIED.

           3. The Clerk of Court is DIRECTED to transmit a certified copy of this Order

              to the Clerk of the Circuit Court of the Twentieth Judicial Circuit in and for

              Lee County, Florida. The Clerk is further DIRECTED to terminate pending

              motions and deadlines and close this case.

      DONE and ORDERED in Fort Myers, Florida this 29th day of August, 2019.




Copies: All Parties of Record




                                            4
